EXHIBIT 99.19 Annual General Meeting of Fortuna Silver Mines Inc. (the “Company”) held on May 26, 2011 Report of Voting Results pursuant to Section 11.3 of National Instrument 51-102 Matter Voted Upon Method of Voting Result To appoint Deloitte & Touche LLP as auditors of the Company for the ensuing year, at a remuneration to be determined by the Directors. Show of hands Approved unanimously To elect: Jorge Ganoza Durant Simon Ridgway Tomas Guerrero Michael Iverson Mario Szotlender Robert Gilmore Thomas Kelly as Directors of the Company to hold office until the next annual election of Directors or until their successors are elected or appointed. Show of hands Approved unanimously To approve the Company’s Stock Option Plan. Ballot Approved 50.8% in favour 49.2% against DATED:May 26, 2011. FORTUNA SILVER MINES INC. Per:“Sally Whittall” Sally Whittall, Corporate Secretary
